DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 09/22/2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claim status
The examiner acknowledged the claims filed 01/27/2021.
Claims 1-16 are pending in the application. Claims 1-12 are previously presented. Claims 13-16 are withdrawn without traverse in response to the restriction requirement. Claims 1-12 are hereby examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the emulsifier comprising two or more gums, wherein a total is from 0.2% to 2% by weight”. It is not clear whether it is the emulsifier or the total of gum has a concentration 0.2-2%. For the purpose of examination, it is interpreted that the emulsifier has a total concentration of 0.2-2%. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal-Mutalik US Patent Application Publication No. US 2019/0191735 (cited in IDS, hereinafter referred to as Bansal-Mutalik).
Regarding claims 1 and 6, Bansal-Mutalik teaches a non-dairy frozen confection (e.g., ice cream) comprising a non-salt-precipitated acidic pH plant protein preparation (e.g., purified mung bean protein isolate) (0005-0012; 0158; 0233). Mung bean belongs to the legume family.
Claims 1-2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kizer WO 2017/120597 A1 (hereinafter referred to as Kizer).
Regarding claims 1 and 6-7, Kizer teaches a non-dairy frozen confection (e.g., a dairy product analog such as a frozen confection) comprises refined pea protein isolate that is salt-precipitated under acidic pH (Abstract; 0059; 0008; 0162).
Regarding claim 2, Kizer teaches that the non-dairy frozen confection comprises a sweetener, an oil, a bulking agent (e.g., maltodextrin), a texturizer (e.g., fiber) and an emulsifier (0156; 0064; 0077).
Regarding claim 8-9, Kizer teaches that the refined pea protein isolate is obtained by a process comprising the steps of (00130-0139; 0162):
-obtaining a protein preparation such as pea protein isolate;
-washing the protein preparation at a wash pH;
-extracting the protein preparation at an extraction pH to obtain an aqueous protein solution;
-separating the aqueous protein solution from non-aqueous components;
-adding salt;
-precipitating the protein from aqueous protein solution at a precipitation pH to obtain a protein precipitate; 
-separating the protein precipitate from non-precipitated components; and
-washing the protein precipitate to obtain a refined protein component.
It is noted that above process as disclosed by Kizer is the same as the process of preparing refined protein as recited in para. (00202-00224) of the instant specification. Further, both Kizer and the claimed invention are assigned to the same applicant.
Therefore, it logically follows that the refined pea protein as disclosed by  Kizer is materially indistinguishable from the plant protein preparation as recited in the claim. Therefore, the prior art pea protein has the solubility and pH properties as recited in claims 8-9. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Gautier WO 2019/105961 (cited in IDS, hereinafter referred to as Gautier).
Regarding claims 1 and 6-7, Gautier teaches a non-dairy  frozen confection (e.g., ice cream or frozen desert) that comprises plant protein (e.g., pulse protein such as pea protein) (page 4, line 9-25; page 3, line  18; Example 1.3, 5.1-5.2).
 According to Gautier, the pea protein is made by precipitation at isoelectric point of pea protein (page 10, line  3-10). Given that the isoelectric point of pea protein is at a pH 4-5, the pea protein as disclosed by Gautier reads on salt or non-salt-precipitated acidic pH plant protein preparation as recited in the claim.
Regarding claim 2, Gautier teaches that the non-dairy frozen confection comprises a sweetener, an oil, a bulking agent (maltodextrin), a texturizer (e.g., fiber) and an emulsifier (page 4, line 24-page 5, line 5; page 11, line 24-26; Example 1.3 and 5.1).
Regarding claim 11, Gautier teaches the non-dairy frozen confection is aged at 5 ºC for 18 hours before filling and freezing (example 1.3 and 5.1).
Regarding claim 12, Gautier teaches a non-dairy frozen confection that comprises 1-8% such as 2% salt or non-salt-precipitated acidic pH pea protein preparation and various amounts of other conventional ingredients for a frozen confection including sweetener, bulking agent, oil, emulsifier, stabilizer, flavor, etc. at routine amounts (page 4, line 26; Example 5.1) which has essentially the same ingredients as the claimed frozen confection; further, Gautier teaches the non-dairy frozen confection is aged at 5 ºC for 18 hours before filling and freezing which is the same as the claimed invention (para. 0013 of the specification indicates that the aging enhanced the shiny appearance of the product). As such, the frozen confection as disclosed by the prior art is materially indistinguishable from the claimed frozen confection. Therefore, it logically follows that he frozen confection has a shiny appearance. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10  rejected under 35 U.S.C. 103 as being unpatentable over Gautier as applied to claims 1-2.
	
Regarding claim 3, Gautier teaches the non-dairy frozen confection comprises 1-8% such as 2% pea protein preparation (page 4, line 24-page 5, line 5); 0-20% sucrose (e.g., sugar), 0-20% glucose, dextrose and/or fructose (page ,5 line 1-2); 1.5-5% or 8% or 10% fat (Table 31-32); 0.05-10% bulking agent (e.g., maltodextrin) (page 5, line 5; Table 31-32); 0.5-5%  texturizer (e.g., fiber, page 4, line 30) and 0.05-10% emulsifier, for example 0.5% Cremodon SE30 (page 5, line 5;  Table 5, Table 31-32); Cremodon SE30 is known to comprise at least two gums.
The amounts of plant protein, sweetener, oil, bulking agent, texturizer and emulsifier as disclosed by Gautier overlap with, encompass or fall within the ranges recited in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, the proportions of the ingredients such as bulking component and emulsifier are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of bulking agent and emulsifier depending, respectively, on the weight increased and the emulsion stability desired for the beverage. As such, the proportions of the bulking component and emulsifier recited in claims are merely obvious variants of the prior art.
Given that all the aforementioned ingredients including pea protein are known not to include gluten, and that Gautier does not require the presence of gluten in the frozen confection, the frozen confection of Gautier reads on the limitation about the non-dairy frozen confection is gluten-free.
Regarding claim 10, a frozen confection such as an ice cream is usually aerated/whipped such that the volume of the product is enhanced, and that the amount of air incorporated into the frozen confection is measured by the overrun value. An ice cream is known to have an overrun of 50-120%. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varying the aeration/whipping condition such that the volume of the product is suitably enhanced. As such, the overrun as recited in the claim is merely an obvious variant of the prior art.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gautier as applied to claim 3  above, and further in view of Schimoler WO 2017/001265 A1(hereinafter referred to as Schimoler).
Regarding claim 4, Gautier teaches what has been recited above but is silent regarding the non-dairy frozen confection comprises a solubilizer in an amount up to 0.5%.
In the same field of endeavor, Schimoler teaches a non-dairy frozen confection comprising pea protein, sugar, emulsifier and stabilizer; further, Schimoler teaches certain salt such as phosphate and chloride can be added to alter the buffering capacity, to improve water binding of the protein and to improve solubility and flavor, for example, 0.05-0.3% sodium chloride, and 0.01-0.1% sodium monophosphate is included in the base frozen confection (abstract; page 8, line 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gautier by including 0.05-0.3% sodium chloride, and 0.01-0.1% sodium monophosphate so as to alter the buffering capacity, to improve water binding of the protein and to improve solubility and flavor.
Regarding claim 5, Gautier teaches that the frozen confection comprises 0.05-10% flavor such as 0.1% vanilla bourbon flavor and 0.3% vanilla flavor (page 5, line 4-5; Table 31-32).

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793